DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 24, 2021 has been entered.
Information Disclosure Statement
3.	The information disclosure statement submitted on September 24, 2021 has been considered by the Examiner and made of record in the application file.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 9-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Patent Application Publication # 2019/0320450 A1), Krishnamoorthy et al. (U.S. Patent Application Publication # 2017/0280473 A1),  and Ishii et al. (U.S. Patent Application Publication # 2013/0322394 A1).
Regarding claim 1, Li et al. teach a method for allocating resources within a grid of time and frequency for communication in a radio communications system under a first protocol (read as a type of service) (read as “a novel communication resource allocation solution, which can flexibly adjust granularities of time-frequency resources and a range of frequency domain resource correspondingly according to different types of services, thus the resource scheduling can be flexibly adapted to different types of services, thereby facilitating the improvement of resource utilization ratio.”(Paragraph [0010])), comprising:
determining an indication of a frequency resource range to be allocated for a first communication (read as a first frequency domain range for transmitting a reference signal) between a base station and a device within the first radio protocol (read as eMBB service) (read as “determining … the frequency domain resource range to be the whole or a part of the range of the entire bandwidth, when the current service is an eMBB service, wherein T1 ≤ 1 ms, and F1 > 15 KHz.”(Paragraph [0074]) For example, “a base station indicates the frequency domain resource range corresponding to the service type, the base station merely needs to indicate the start point to the terminal, and then the terminal can determine the frequency domain resource range corresponding to the service type according to the start point and a bandwidth of ”(Paragraph [0022]) Further, “the frequency domain resource range includes a first frequency domain range for transmitting a reference signal and a second frequency domain range for transmitting data, …”(Paragraph [0025]));
determining that a predetermined frequency resource within said range is pre- allocated to a second communication (read as a second frequency domain range for transmitting data) under a second radio protocol (read as mMTC service)  (read as “determining … the frequency domain resource range to be the whole or a part of the range of the entire bandwidth, when the current service is an mMTC service, wherein T2 ≥ 1 ms, and F2 ≤ 15 KHz.”(Paragraph [0076]) For example, “a base station indicates the frequency domain resource range corresponding to the service type, the base station merely needs to indicate the start point to the terminal, and then the terminal can determine the frequency domain resource range corresponding to the service type according to the start point and a bandwidth of each frequency domain resource range divided on the entire bandwidth.”(Paragraph [0022])),
wherein the first radio protocol (read as service type (e.g.: eMBB)) and the second radio protocol (read as service type (e.g.: mMTC)) co-exist (read as two or more service type(s) frequency range that overlap (Paragraph [0101]) For example, “divide the entire bandwidth into a plurality of frequency domain resource ranges having equal bandwidths, and indicating to the terminal a ”(Paragraph [0101]) Also, “The plurality of frequency domain resource ranges may not be overlapped, or may be partially overlapped.”(Paragraph [0101]));
allocating, in response to determining that the predetermined frequency resource within said range is pre-allocated to the second communication under the second radio protocol, a frequency resource for the first communication in the first radio protocol which overlaps and excludes said predetermined frequency resource for the second communication (read as communication resource allocation device (Fig.2 @ 200; Fig.5 @ 500); For example, “By acquiring, according to the second signaling, the frequency domain resource selected and allocated by the base station in the frequency domain resource range, the present disclosure can schedule the terminal to process the current service.” (Paragraph [0030]) Also, “The plurality of frequency domain resource ranges may not be overlapped or may be partially overlapped.”(Paragraph [0080])), 
However, Li et al. fail to explicitly teach the allocated frequency resource comprises a range of frequency resource units encompassing said predetermined frequency pre-allocated for the second communication, and has a frequency discontinuity corresponding to the predetermined frequency.
Krishnamoorthy et al. teach a method wherein the allocated frequency resource comprises a range of frequency resource units encompassing said predetermined frequency pre-allocated for the second communication (read as “method generally ”(Paragraph [0004]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for determine a first level of contention for RF resources used by a plurality of RATs as taught by Krishnamoorthy et al. with the communication systems executing resource scheduling as taught by Li et al. for the purpose of enhancing resource scheduling for a variety of services in 5G networks.
However, Li et al. and Krishnamoorthy et al. fail to explicitly teach the step that has a frequency discontinuity corresponding to the predetermined frequency.
Ishii et al. teach a method that has a frequency discontinuity corresponding to the predetermined frequency. (read as a resource in a discrete frequency band (Paragraph [0102]); For example, “when having been notified that the user device UE can simultaneously transmit an uplink signal in a discrete frequency band (that is, a discontinuous frequency band), the uplink resource allocation unit 206 allocates a resource in the discrete frequency band.’’(Paragraph [0102]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the uplink resource allocation 
Regarding claim 14, Li et al. teach a scheduler device in a radio communications system (Fig.2-3, 5-6, 8-9), comprising: 
a processor (Fig.8 @ 301; Fig.9 @ 601); and 
a computer readable storage medium (Fig.8 @ 302; Fig.9 @ 602) storing programming for execution by the processor, the programming including instructions to carry out the steps of:
determining an indication of a frequency resource range to be allocated for a first communication  (read as a first frequency domain range for transmitting a reference signal) between a base station and a device within the first radio protocol (read as eMBB service)  (read as “determining … the frequency domain resource range to be the whole or a part of the range of the entire bandwidth, when the current service is an eMBB service, wherein T1 ≤ 1 ms, and F1 > 15 KHz.”(Paragraph [0074]) For example, “a base station indicates the frequency domain resource range corresponding to the service type, the base station merely needs to indicate the start point to the terminal, and then the terminal can determine the frequency domain resource range corresponding to the service type according to the start point and a bandwidth of ”(Paragraph [0022]) Further, “the frequency domain resource range includes a first frequency domain range for transmitting a reference signal and a second frequency domain range for transmitting data, …”(Paragraph [0025])), 
determining that a predetermined frequency resource within said range is pre-allocated to a second communication (read as a second frequency domain range for transmitting data) under a second radio protocol (read as mMTC service) (read as “determining … the frequency domain resource range to be the whole or a part of the range of the entire bandwidth, when the current service is an mMTC service, wherein T2 ≥ 1 ms, and F2 ≤ 15 KHz.”(Paragraph [0076]) For example, “a base station indicates the frequency domain resource range corresponding to the service type, the base station merely needs to indicate the start point to the terminal, and then the terminal can determine the frequency domain resource range corresponding to the service type according to the start point and a bandwidth of each frequency domain resource range divided on the entire bandwidth.”(Paragraph [0022])),
wherein the first radio protocol (read as service type (e.g.: eMBB)) and the second radio protocol (read as service type (e.g.: mMTC)) co-exist (read as two or more service type(s) frequency range that overlap (Paragraph [0101]) For example, “divide the entire bandwidth into a plurality of frequency domain resource ranges having equal bandwidths, and indicating to the terminal a ”(Paragraph [0101]) Also, “The plurality of frequency domain resource ranges may not be overlapped, or may be partially overlapped.”(Paragraph [0101]));
allocating, in response to determining that the predetermined frequency resource within said range is pre-allocated to the second communication under the second radio protocol, a frequency resource for the first communication in the first radio protocol which overlaps and excludes said predetermined frequency resource for the second communication (read as communication resource allocation device (Fig.2 @ 200; Fig.5 @ 500); For example, “By acquiring, according to the second signaling, the frequency domain resource selected and allocated by the base station in the frequency domain resource range, the present disclosure can schedule the terminal to process the current service.” (Paragraph [0030]) Also, “The plurality of frequency domain resource ranges may not be overlapped or may be partially overlapped.”(Paragraph [0080])),
However, Li et al. fail to explicitly teach the allocated frequency resource for the first communication comprises a range of frequency resource units encompassing said predetermined frequency pre-allocated for the second communication, and has a frequency discontinuity corresponding to the predetermined frequency.
Krishnamoorthy et al. teach a method wherein the allocated frequency resource for the first communication comprises a range of frequency resource units encompassing said predetermined frequency pre-allocated for the second method generally includes determining a first level of contention between Radio Frequency (RF) resources to be used by two or more Radio Access Technologies (RATs) supported by the UE over a given period of time for performing at least one type of receive activity, based at least on assigned Discontinuous Reception (DRX) cycles for the RATs,…”(Paragraph [0004])),
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for determine a first level of contention for RF resources used by a plurality of RATs as taught by Krishnamoorthy et al. with the communication systems executing resource scheduling as taught by Li et al. for the purpose of enhancing resource scheduling for a variety of services in 5G networks.
However, Li et al. and Krishnamoorthy et al. fail to explicitly teach the step that has a frequency discontinuity corresponding to the predetermined frequency.
Ishii et al. teach a method that has a frequency discontinuity corresponding to the predetermined frequency. (read as a resource in a discrete frequency band (Paragraph [0102]); For example, “when having been notified that the user device UE can simultaneously transmit an uplink signal in a discrete frequency band (that is, a discontinuous frequency band), the ’’(Paragraph [0102]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the uplink resource allocation unit for allocating a resource in a discrete frequency band as taught by Ishii et al. and the function for determine a first level of contention for RF resources used by a plurality of RATs as taught by Krishnamoorthy et al. with the communication systems executing resource scheduling as taught by Li et al. for the purpose of improving frequency diversity selection in devices exchanging data in 5G networks.
Regarding claim 15, Li et al. teach a method carried out in a device for controlling communication to a base station in a first radio protocol, using resources allocated within a grid of time and frequency (read as “a novel communication resource allocation solution, which can flexibly adjust granularities of time-frequency resources and a range of frequency domain resource correspondingly according to different types of services, thus the resource scheduling can be flexibly adapted to different types of services, thereby facilitating the improvement of resource utilization ratio.” (Fig(s).1, 4; Paragraph [0010])), comprising: 
receiving an indication of a frequency resource range allocated for a first communication (read as a first frequency domain range for transmitting a reference signal)  under the first radio protocol (read as eMBB service) (read as transceiver (Fig.1 @ S14, Fig.3 @ S40; Fig.5 @ 502; Fig.8 @ 303, Fig.9 @ 603) For example, “a base station indicates the frequency domain resource ”(Paragraph [0022]) Also, “determining … the frequency domain resource range to be the whole or a part of the range of the entire bandwidth, when the current service is an eMBB service, wherein T1 ≤ 1 ms, and F1 > 15 KHz.”(Paragraph [0074])); 
receiving an indication of a predetermined frequency resource within said range (read as a second frequency domain range for transmitting data), which is pre-allocated to a second radio protocol (read as mMTC service) (read as transceiver (Fig.1 @ S14, Fig.3 @ S40; Fig.5 @ 502; Fig.8 @ 303, Fig.9 @ 603) For example, “a base station indicates the frequency domain resource range corresponding to the service type, the base station merely needs to indicate the start point to the terminal, and then the terminal can determine the frequency domain resource range corresponding to the service type according to the start point and a bandwidth of each frequency domain resource range divided on the entire bandwidth.”(Paragraph [0022]) Also, “determining … the frequency domain resource range to be the whole or a part of the range of the entire 2 ≥ 1 ms, and F2 ≤ 15 KHz.”(Paragraph [0076])),
wherein the first radio protocol (read as service type (e.g.: eMBB)) and the second radio protocol (read as service type (e.g.: mMTC)) co-exist (read as two or more service type(s) frequency range that overlap (Paragraph [0101]) For example, “divide the entire bandwidth into a plurality of frequency domain resource ranges having equal bandwidths, and indicating to the terminal a start point of the frequency domain resource range corresponding to the service type on the entire bandwidth.”(Paragraph [0101]) Also, “The plurality of frequency domain resource ranges may not be overlapped, or may be partially overlapped.”(Paragraph [0101]));
determining, in response to receiving the indication of the predetermined frequency resource within said range which is pre-allocated to the second radio protocol, the allocated resources for the first communication in the first radio protocol, which overlaps and excludes said predetermined frequency resource for communication under the second radio protocol, according to a predetermined rule. (read as communication resource allocation device (Fig.2 @ 200; Fig.5 @ 500); For example, “By acquiring, according to the second signaling, the frequency domain resource selected and allocated by the base station in the frequency domain resource range, the present disclosure can schedule the terminal to process the current service.” (Paragraph [0030]) Also, “The plurality of frequency domain resource ranges may not be overlapped or may be partially overlapped.”(Paragraph [0080]))

Krishnamoorthy et al. teach a method wherein the allocated frequency resource comprises a range of frequency resource units encompassing said predetermined frequency pre-allocated for the second radio protocol (read as “method generally includes determining a first level of contention between Radio Frequency (RF) resources to be used by two or more Radio Access Technologies (RATs) supported by the UE over a given period of time for performing at least one type of receive activity, based at least on assigned Discontinuous Reception (DRX) cycles for the RATs,…”(Paragraph [0004]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for determine a first level of contention for RF resources used by a plurality of RATs as taught by Krishnamoorthy et al. with the communication systems executing resource scheduling as taught by Li et al. for the purpose of enhancing resource scheduling for a variety of services in 5G networks.
However, Li et al. and Krishnamoorthy et al. fail to explicitly teach the step that has a frequency discontinuity corresponding to the predetermined frequency.
Ishii et al. teach a method that has a frequency discontinuity corresponding to the predetermined frequency. (read as a resource in a discrete frequency band (Paragraph when having been notified that the user device UE can simultaneously transmit an uplink signal in a discrete frequency band (that is, a discontinuous frequency band), the uplink resource allocation unit 206 allocates a resource in the discrete frequency band.’’(Paragraph [0102]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the uplink resource allocation unit for allocating a resource in a discrete frequency band as taught by Ishii et al. and the function for determine a first level of contention for RF resources used by a plurality of RATs as taught by Krishnamoorthy et al. with the communication systems executing resource scheduling as taught by Li et al. for the purpose of improving frequency diversity selection in devices exchanging data in 5G networks.
Regarding claims 3 and 19, and as applied to claims 1 and 14 above, Li et al., as modified by Krishnamoorthy et al. and Ishii et al., teach a method and scheduler device (Fig(s).1-9) wherein said indication of a frequency resource range comprises identification of a number of frequency resource units and an indication of a position of the range within the grid. (read as “When indicating to the terminal the start point and the end point of the frequency domain resource range corresponding to the service type on the entire bandwidth, the base station can indicate a plurality of consecutive resource blocks on the entire ”(Paragraph [0024]))
Regarding claims 4 and 20, and as applied to claims 3 and 19 above, Li et al., as modified by Krishnamoorthy et al. and Ishii et al., teach a method and scheduler device (Fig(s).1-9) wherein the indication of a position of the range comprises identification of a frequency resource unit having a predetermined position in said frequency resource range.(Fig.7; Paragraph [0024])
Regarding claim 9, and as applied to claim 1 above, Li et al., as modified by Krishnamoorthy et al. and Ishii et al., teach a method comprising the step of broadcasting an indication of the pre-allocated frequency resource from the base station, for reception in the device.(read as “a base station indicates the frequency domain resource range corresponding to the service type, the base station merely needs to indicate the start point to the terminal, and then the terminal can determine the frequency domain resource range corresponding to the service type according to the start point and a bandwidth of each frequency domain resource range divided on the entire bandwidth.”(Fig.1-9; Paragraph [0022]))
Regarding claim 10, and as applied to claim 1 above, Li et al., as modified by Krishnamoorthy et al. and Ishii et al., teach a method comprising the step of determining 
including the predetermined frequency resource, for at least said time period, in the allocated frequency resource.(read as frequency domain range (Paragraph [0071]))
Regarding claim 11, and as applied to claim 1 above, Li et al., as modified by Krishnamoorthy et al. and Ishii et al., teach a method comprising the step of communicating, by dedicated signaling, an indication of the frequency resource range from the base station to the device.(read as RRC signaling used for indicating a RB range (Fig.7))
Regarding claim 12, and as applied to claim 1 above, Li et al., as modified by Krishnamoorthy et al. and Ishii et al., teach a method wherein the base station (Fig.8 @ 300) comprises a scheduler device (Fig.3 @ 200; Fig.5 @ 500) and the device is a user device. (Fig.9 @ 600)
Regarding claim 13, and as applied to claim 1 above, Li et al., as modified by Krishnamoorthy et al. and Ishii et al., teach a method wherein the first radio protocol and the second radio protocol are scheduled by a common radio system using the same resource grid.(read as resource scheduling (Paragraph [0054]))
Claims 5-8, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Patent Application Publication # 2019/0320450 A1), in view of Krishnamoorthy et al. (U.S. Patent Application Publication # 2017/0280473 A1), Ishii et al. (U.S. Patent Application Publication # 2013/0322394 A1), and R1-155748 (“In-Band Design for NB-IOT”, 5th - 9th October 2015).
Regarding claims 5 and 21, and as applied to claims 1 and 21 above, Li et al. teach “a base station indicates the frequency domain resource range corresponding to the service type, the base station merely needs to indicate the start point to the terminal, and then the terminal can determine the frequency domain resource range corresponding to the service type according to the start point and a bandwidth of each frequency domain resource range divided on the entire bandwidth.”(Fig.1-9; Paragraph [0022])
Krishnamoorthy et al. teach a “method generally includes determining a first level of contention between Radio Frequency (RF) resources to be used by two or more Radio Access Technologies (RATs) supported by the UE over a given period of time for performing at least one type of receive activity, based at least on assigned Discontinuous Reception (DRX) cycles for the RATs,…”(Paragraph [0004]))
Ishii et al. teach a method “when having been notified that the user device UE can simultaneously transmit an uplink signal in a discrete frequency band (that is, a discontinuous frequency band), the uplink resource allocation unit 206 allocates a resource in the discrete frequency band.’’(Paragraph [0102]) 
However, Li et al., Krishnamoorthy et al., and Ishii et al. fail to explicitly teach wherein the allocated frequency includes a frequency resource corresponding to the 
The R1-155748 document teaches a method wherein the allocated frequency includes a frequency resource corresponding to the excluded predetermined frequency resource, taken at a different frequency resource position. (read as efficient resource utilization (Section 2.2, page 3))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function to reuse resources for inband design as taught by the R1-155748 document, the uplink resource allocation unit for allocating a resource in a discrete frequency band as taught by Ishii et al., and the function for determine a first level of contention for RF resources used by a plurality of RATs as taught by Krishnamoorthy et al. with the communication systems executing resource scheduling as taught by Li et al. for the purpose of enhancing resource scheduling for a variety of services in 5G networks.
Regarding claim 6, and as applied to claim 1 above, Li et al. teach “a base station indicates the frequency domain resource range corresponding to the service type, the base station merely needs to indicate the start point to the terminal, and then the terminal can determine the frequency domain resource range corresponding to the service type according to the start point and a bandwidth of ”(Fig.1-9; Paragraph [0022])
Krishnamoorthy et al. teach a “method generally includes determining a first level of contention between Radio Frequency (RF) resources to be used by two or more Radio Access Technologies (RATs) supported by the UE over a given period of time for performing at least one type of receive activity, based at least on assigned Discontinuous Reception (DRX) cycles for the RATs,…”(Paragraph [0004]))
Ishii et al. teach a method “when having been notified that the user device UE can simultaneously transmit an uplink signal in a discrete frequency band (that is, a discontinuous frequency band), the uplink resource allocation unit 206 allocates a resource in the discrete frequency band.’’(Paragraph [0102]) 
However, Li et al., Krishnamoorthy et al., and Ishii et al. fail to explicitly teach wherein the allocated frequency resource is reduced so as to include fewer resource units than said range, by skipping the excluded resource.
The R1-155748 document method wherein the allocated frequency resource is reduced so as to include fewer resource units than said range, by skipping the excluded resource.(read as removing PHICH duration and BW information from NB-MIB (Section 2.2, page 4))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function formatting an NB-MIB by reducing information of resources as taught by the R1-155748 document, the 
Regarding claim 7, and as applied to claim 6 above, Li et al. teach “a base station indicates the frequency domain resource range corresponding to the service type, the base station merely needs to indicate the start point to the terminal, and then the terminal can determine the frequency domain resource range corresponding to the service type according to the start point and a bandwidth of each frequency domain resource range divided on the entire bandwidth.”(Fig.1-9; Paragraph [0022])
Krishnamoorthy et al. teach a “method generally includes determining a first level of contention between Radio Frequency (RF) resources to be used by two or more Radio Access Technologies (RATs) supported by the UE over a given period of time for performing at least one type of receive activity, based at least on assigned Discontinuous Reception (DRX) cycles for the RATs,…”(Paragraph [0004]))
Ishii et al. teach a method “when having been notified that the user device UE can simultaneously transmit an uplink signal in a discrete frequency band (that is, a discontinuous frequency band), ’’(Paragraph [0102]) 
However, Li et al., Krishnamoorthy et al., and Ishii et al. fail to explicitly teach the step of not transmitting data under the first protocol in the excluded resource, for puncturing by a receiver in the device.
The R1-155748 teaches a method executing the step of not transmitting data under the first protocol in the excluded resource, for puncturing by a receiver in the device. (read as puncturing CRS tones (Section 2.2, page 3))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function to puncturing CRS tones as taught by the R1-155748 document, the uplink resource allocation unit for allocating a resource in a discrete frequency band as taught by Ishii et al., and the function for determine a first level of contention for RF resources used by a plurality of RATs as taught by Krishnamoorthy et al. with the communication systems executing resource scheduling as taught by Li et al. for the purpose of enhancing resource scheduling for a variety of services in 5G networks.
Regarding claim 8, and as applied to claim 6 above, Li et al. teach “a base station indicates the frequency domain resource range corresponding to the service type, the base station merely needs to indicate the start point to the terminal, and then the terminal can determine the frequency domain resource range corresponding to the service type according to the start point and a bandwidth of ”(Fig.1-9; Paragraph [0022])
Krishnamoorthy et al. teach a “method generally includes determining a first level of contention between Radio Frequency (RF) resources to be used by two or more Radio Access Technologies (RATs) supported by the UE over a given period of time for performing at least one type of receive activity, based at least on assigned Discontinuous Reception (DRX) cycles for the RATs,…”(Paragraph [0004]))
Ishii et al. teach a method “when having been notified that the user device UE can simultaneously transmit an uplink signal in a discrete frequency band (that is, a discontinuous frequency band), the uplink resource allocation unit 206 allocates a resource in the discrete frequency band.’’(Paragraph [0102]) 
However, Li et al., Krishnamoorthy et al., and Ishii et al. fail to explicitly teach the step of rate matching the transmission to the reduced allocated resource.
The R1-155748 document teaches a method executing the step of rate matching the transmission to the reduced allocated resource. (read as rate matching (Section 2.1, page 3))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function to rate matching as taught by the R1-155748 document, the uplink resource allocation unit for allocating a resource in a discrete frequency band as taught by Ishii et al., and the function for determine a first level of contention for RF resources used by a plurality of RATs as taught 
Regarding claim 18, and as applied to claim 15 above, Li et al. teach “a base station indicates the frequency domain resource range corresponding to the service type, the base station merely needs to indicate the start point to the terminal, and then the terminal can determine the frequency domain resource range corresponding to the service type according to the start point and a bandwidth of each frequency domain resource range divided on the entire bandwidth.”(Fig.1-9; Paragraph [0022])
Krishnamoorthy et al. teach a “method generally includes determining a first level of contention between Radio Frequency (RF) resources to be used by two or more Radio Access Technologies (RATs) supported by the UE over a given period of time for performing at least one type of receive activity, based at least on assigned Discontinuous Reception (DRX) cycles for the RATs,…”(Paragraph [0004]))
Ishii et al. teach a method “when having been notified that the user device UE can simultaneously transmit an uplink signal in a discrete frequency band (that is, a discontinuous frequency band), ’’(Paragraph [0102]) 
However, Li et al., Krishnamoorthy et al., and Ishii et al. fail to explicitly teach wherein said predetermined rule includes one of puncturing, rate matching or applying postponing rules.
The R1-155748 document teaches a method wherein said predetermined rule includes one of puncturing, rate matching or applying postponing rules. (read as rate match around (Section 2.2, page 3))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function to rate match around as taught by the R1-155748 document, the uplink resource allocation unit for allocating a resource in a discrete frequency band as taught by Ishii et al., and the function for determine a first level of contention for RF resources used by a plurality of RATs as taught by Krishnamoorthy et al. with the communication systems executing resource scheduling as taught by Li et al. for the purpose of enhancing resource scheduling for a variety of services in 5G networks.
Response to Arguments
3.       Applicant’s arguments filed on September 24, 2021 with respect to claims 1, 14, and 15 have been considered and are not persuasive. Upon further consideration, the cited prior art reference(s) Li et al. (U.S. Patent Application Publication # 2019/0320450 A1) does address the new amended limitation set forth within independent claim 1, 14, and 15. 
a base station indicates the frequency domain resource range corresponding to the service type, the base station merely needs to indicate the start point to the terminal, and then the terminal can determine the frequency domain resource range corresponding to the service type according to the start point and a bandwidth of each frequency domain resource range divided on the entire bandwidth.”(Fig.1-9; Paragraph [0022])  Also, Li et al. teach “The plurality of frequency domain resource ranges may not be overlapped or may be partially overlapped.”(Paragraph [0080])
Therefore, new rejections have been formulated to address the limitations as set forth in independent claims 1, 14, and 15 rendering the applicant’s amendments filed on September 24, 2021 moot.
Conclusion
5.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
January 13, 2022